Exhibit 10.4
SILVER POINT FINANCE, LLC
MONARCH MASTER FUNDING LTD
September 12, 2008
$339,000,000 New Money Term Loan
Commitment Letter
Interstate Bakeries Corporation
Interstate Brands Corporation
12 East Armour Boulevard
Kansas City, MO 64111
Attention: Randall Vance, Chief Financial Officer
Ladies and Gentlemen:
     You have advised Silver Point Finance, LLC (acting individually or through
one or more of its affiliates) (“Silver Point”) and Monarch Master Funding Ltd
(acting individually or through one or more of its affiliates) (“Monarch” and,
together with Silver Point, the “Commitment Parties”) that you expect Interstate
Bakeries Corporation (“IBC”), Interstate Brands Corporation (“Brands”) and their
direct and indirect subsidiaries (collectively, the “Debtors”), each the subject
of a voluntary case under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Western District of Missouri (the “Bankruptcy Court”), Case Nos.
04-45814 (the “Cases”), will be reorganized pursuant to a Joint Plan of
Reorganization (as described in more detail below, the “Plan”) consistent with
the terms set forth on Exhibit A (the “Plan Term Sheet”) attached to this
commitment letter (this commitment letter, together with the exhibits and
annexes attached hereto and as amended, restated, modified or otherwise
supplemented from time to time in accordance with the terms hereof, this
“Commitment Letter”). Pursuant to that certain commitment letter, dated
September 12, 2008, IBC Investors I, LLC (“Investors”) has committed to make
equity and debt investments in IBC in accordance with the terms set forth
therein (such commitment letter, together with the exhibits and annexes attached
thereto and as amended, restated, modified or otherwise supplemented from time
to time in accordance with the terms thereof, the “Equity Commitment Letter”).
You have further advised the Commitment Parties that IBC, as reorganized
pursuant to the Plan (“Reorganized IBC”), and Brands, as reorganized pursuant to
the Plan (collectively with Reorganized IBC, the “Borrowers” or the “Reorganized
Company”), are seeking to obtain a secured term loan facility in the aggregate
amount of $339,000,000, subject to increase in accordance with the terms of this
Commitment Letter (the “Term Loan Facility”), with the proceeds thereof to be
used to consummate the Plan and for working capital and general corporate
purposes of the Borrowers and their subsidiaries. The consummation of the Plan,
including the entering into and funding of the Term Loan Facility, and all
related transactions contemplated by the Plan and this Commitment Letter are
hereinafter collectively referred to as the “Transaction.”
     In connection with the Transaction, you have requested that Silver Point
agree to structure, arrange and syndicate the Term Loan Facility. You have
further requested that the Term Loan Facility be in an aggregate amount of
$339,000,000, which amount may be increased (a) in the sole



--------------------------------------------------------------------------------



 



2

discretion of the Commitment Parties, as provided in Exhibit J to the Equity
Commitment Letter as in effect on the date hereof and/or to effect the
satisfaction of condition 15(b) of the Equity Commitment Letter as in effect on
the date hereof and/or (b) in accordance with Annex A to Exhibit B to this
Commitment Letter (such amount, the “Aggregate Commitment”), and that the
Commitment Parties commit to provide the Aggregate Commitment.
     Silver Point is pleased to advise you that it is willing to act as the lead
syndication agent, lead bookrunner and lead arranger (the “Lead Arranger”) for
the Term Loan Facility. In addition, Silver Point is pleased to advise you of
its commitment to provide 57.0% of the Aggregate Commitment and Monarch is
please to advise you of its commitment to provide 43.0% of the Aggregate
Commitment, in each case on a several, and not joint, basis, upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter and
in the Summary of Terms and Conditions attached hereto as Exhibit B (the “Term
Loan Facility Term Sheet”). You agree that, as a condition to the commitment and
agreements of the Commitment Parties hereunder, no other agents, co-agents or
arrangers will be appointed and no other titles will be awarded, without the
consent of Silver Point (such consent not to be unreasonably withheld) and no
compensation (other than that expressly contemplated by the Term Loan Facility
Term Sheet and the Fee Letter referred to below) will be paid in connection with
the Term Loan Facility unless you and we shall so agree.
     We intend to syndicate the Term Loan Facility to McDonnell Investment
Management and/or its affiliates and related funds (collectively, “McDonnell”),
as well as other lenders identified by us and reasonably acceptable to you
(together with the Commitment Parties, the “Lenders”). We intend to commence
syndication efforts promptly following Bankruptcy Court approval of the
Disclosure Statement (as defined below) with respect to the Plan, and you agree
to use commercially reasonable efforts to take all actions that we may
reasonably request to actively assist us in completing a syndication reasonably
satisfactory to us. Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from the existing banking relationships of the Borrowers and Investors and its
affiliates, (b) direct contact between senior management and advisors of the
Borrowers and the proposed Lenders and your using commercially reasonable
efforts to provide direct contact with Investors and its affiliates and their
advisors, (c) as set forth in the next paragraph, assistance from the Borrowers
(and your using commercially reasonable efforts to cause Investors and its
affiliates to provide assistance) in the preparation of materials, to the extent
reasonably available, regarding the Borrowers, their subsidiaries and the Term
Loan Facility, to be used in connection with the syndication (collectively, with
the Term Loan Facility Term Sheet, the “Information Materials”) and (d) the
hosting, with us and senior management of the Borrowers (and your using
commercially reasonable efforts to cause Investors and its affiliates to
participate in the hosting), of one or more meetings of prospective Lenders. In
connection with a syndication of the commitment hereunder to provide the Term
Loan Facility, the rights and obligations of the Commitment Parties may be
assigned, in whole or in part, by the Commitment Parties to McDonnell or to any
proposed Lender reasonably acceptable to you; provided, however, that except as
set forth below, no such assignment shall release the Commitment Parties from
their obligations to fund their respective portions of the Aggregate Commitment;
provided, further, however, that to the extent any portion of the Aggregate
Commitment is assigned to McDonnell, upon such assignment, the Commitment
Parties shall be relieved from their obligations to provide such portion of the
Aggregate Commitment, and the obligation to provide such portion of the
Aggregate Commitment shall be novated. Each of the Commitment Parties
acknowledges and agrees that its commitment hereunder is not conditioned upon a
successful syndication.
     You will assist us in preparing Information Materials, including
Confidential Information Memoranda, for distribution to prospective Lenders. If
requested, you also will assist us in preparing an additional version of the
Information Materials (the “Public-Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material



--------------------------------------------------------------------------------



 



3

non-public information (within the meaning of United States federal securities
laws) with respect to the Borrowers, their subsidiaries and any of their
securities (“MNPI”) and who may be engaged in investment and other market
related activities with respect to any such entities’ securities or loans.
Before distribution of any Information Materials, you agree to execute and
deliver to us (i) a letter in which you authorize distribution of the
Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein.
     You agree that the following documents may be distributed to both
Private-Siders and Public-Siders, unless you advise the Lead Arranger in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials of a customary nature prepared by the Lead Arranger
for prospective Lenders (such as a lender meeting invitation, lender allocation,
if any, and funding and closing memoranda) that do not contain any MNPI,
(b) notification of changes in the terms of the Term Loan Facility and
(c) publicly available filings made by you after the date hereof with the
Securities and Exchange Commission. If you advise us that any of the foregoing
should be distributed only to Private-Siders, then Public-Siders will not
receive such materials without further discussions with you.
     You hereby authorize the Lead Arranger to distribute drafts of definitive
documentation with respect to the Term Loan Facility to Private-Siders and
Public-Siders.
     The Lead Arranger will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions (which
shall be reasonably acceptable to you, other than McDonnell, whom you hereby
acknowledge as being acceptable to you for this purpose) to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders. The Lead
Arranger will have no responsibility other than to arrange the syndication as
set forth herein and in no event shall be subject to any fiduciary or other
implied duties. Additionally, you acknowledge and agree that the Commitment
Parties are not advising you as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. You shall consult with your own advisors
concerning such matters and shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby, and the
Commitment Parties shall have no responsibility or liability to you with respect
thereto.
     IBC hereby represents and covenants that (a) all information, other than
financial information and projections (the “Projections”) and general economic
or specific industry information developed by, and obtained from, third party
sources that has been or will be made available to the Commitment Parties by IBC
or any of its representatives, when taken together as a whole, is and will be,
when furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements are made
and (b) the Projections that have been or will be prepared and made available to
the Commitment Parties by IBC or any of its representatives have been and will
be prepared in good faith based upon assumptions that are believed to be
reasonable at the time made.
     As consideration for the commitment and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letter dated September 12, 2008 and delivered herewith (as
amended, restated, modified or otherwise supplemented from time to time in
accordance with the terms thereof, the “Fee Letter”).



--------------------------------------------------------------------------------



 



4

     Each Commitment Party’s commitment and agreements hereunder are subject to:
     1. not later than September 12, 2008 (the “Required Board Approval Date”),
approval by the Debtors’ boards of directors of this Commitment Letter, the Fee
Letter, the Equity Commitment Letter (including the exhibits thereto) and the
ABL Facility Commitment Papers (as defined in the Equity Commitment Letter as in
effect on the date hereof);
     2. not later than September 30, 2008, entry of an order (the “Fee Order”)
by the Bankruptcy Court in the Cases, in form and substance reasonably
satisfactory to the Commitment Parties, (a) approving this Commitment Letter,
the Fee Letter, the Equity Commitment Letter (including the exhibits thereto)
and related fee letter and the ABL Facility Commitment Papers, (b) authorizing
the Debtors to pay the fees and reimbursement of costs and expenses set forth
herein and in the Fee Letter in accordance with the terms hereof and thereof,
with the order specifically providing that all amounts due and owing to the
Commitment Parties and their affiliates, including the fees and reimbursement of
costs and expenses, as set forth herein and in the Fee Letter, shall be entitled
to priority as administrative expense claims, on a pari passu basis with the
administrative claims of Investors with respect to fees, costs and expenses
arising under the Equity Commitment Letter and related fee letter, under
Sections 503(b)(1) and 507(a)(1) of the Bankruptcy Code, whether or not the Term
Loan Facility, the Transaction or any other transaction contemplated herein is
consummated and (c) otherwise authorizing the Debtors to execute, perform and
incur their obligations under this Commitment Letter, the Fee Letter, the Equity
Commitment Letter (including the exhibits thereto) and related fee letter and
the ABL Facility Commitment Papers;
     3. (a) the negotiation and execution by Investors and IBC by not later than
September 26, 2008 of the Investment Agreement referred to in the Equity
Commitment Letter and other documentation for the Investment (as defined in the
Equity Commitment Letter as in effect on the date hereof), in each case on terms
consistent with the Equity Commitment Letter as in effect on the date hereof
(including Exhibit I thereto) and otherwise reasonably satisfactory to the
Commitment Parties, (b) not later than October 20, 2008, entry of the Investment
Agreement Order (as defined in the Equity Commitment Letter as in effect on the
date hereof) by the Bankruptcy Court in the Cases, in form and substance
reasonably satisfactory to the Commitment Parties, authorizing IBC to execute
and to incur and perform its obligations under the Investment Agreement and such
other documentation for the Investment, (c) no provision of the Equity
Commitment Letter (as in effect on the date hereof), the Investment Agreement or
the other definitive documentation for the Investment having been waived,
amended, supplemented or otherwise modified by any party thereto in a manner
that could reasonably be expected to be adverse in any material respect to the
interests of the Commitment Parties without the consent of the Commitment
Parties, (d) all conditions to closing under the Investment Agreement having
been satisfied or waived (provided that if such waiver could reasonably be
expected to be adverse in any material respect to the interests of the
Commitment Parties, the Commitment Parties shall have consented to such waiver)
on or prior to the Effective Date, and (e) Investors having made the Investment
on the Effective Date in accordance with the terms of the Investment Agreement;
provided, that the parties hereto acknowledge and agree that, for the purposes
of clauses (c) and (d) above, any amendment, supplement or other modification
(or any waiver of a condition that effects a modification) of the amount, form
or terms of the New Common Stock, New Convertible Debt and Warrants (as each
such term is defined in the Equity Commitment Letter as in effect on the date
hereof) shall be deemed to be adverse in a material respect to the interests of
the Commitment Parties;
     4. not later than September 30, 2008, filing in the Cases the Plan
reflecting the terms outlined in Exhibit A hereto, not containing terms that are
inconsistent with those outlined in Exhibit A hereto and otherwise in form and
substance reasonably satisfactory to the Commitment Parties,



--------------------------------------------------------------------------------



 



5

and a disclosure statement accompanying the Plan in form and substance
reasonably satisfactory to the Commitment Parties (the “Disclosure Statement”);
     5. the payment of the fees and reimbursement of costs and expenses set
forth herein and in the Fee Letter in accordance with the terms hereof and
thereof;
     6. there not having occurred a dismissal or conversion of any Case to a
case under Chapter 7 of the Bankruptcy Code or the appointment of a Chapter 11
trustee in any Case;
     7. not later than November 21, 2008, entry of an order by the Bankruptcy
Court in the Cases, in form and substance reasonably satisfactory to the
Commitment Parties, approving the Disclosure Statement;
     8. (a) no provision of the Plan (as filed with the Bankruptcy Court) having
been amended, supplemented or otherwise modified in any respect in a manner
adverse to the Commitment Parties without the consent of the Commitment Parties
and (b) not later than January 15, 2009, entry of an order (the “Confirmation
Order”) by the Bankruptcy Court in the Cases, in form and substance reasonably
satisfactory to the Commitment Parties, confirming the Plan;
     9. the Confirmation Order having become a final order, in full force and
effect without reversal, modification or stay, not subject to a pending motion
for reconsideration, revocation, reversal, modification, stay or appeal and the
period for an appeal having expired; provided, however, that if the Confirmation
Order has not become a final order because a notice of appeal has been timely
filed and the parties are not stayed or enjoined from consummating the Term Loan
Facility or the Transaction, the condition set forth in this paragraph 9 shall
be deemed satisfied unless the effect of the appeal could reasonably be expected
to be adverse to the business, operations, condition (financial or otherwise) or
prospects of Reorganized IBC and its direct and indirect subsidiaries, taken as
a whole, or adverse to the Commitment Parties, in each case as determined by the
Commitment Parties;
     10. (a) there not having been any event or condition which constitutes an
event of default, or which upon notice, lapse of time, or both would become an
event of default, under the Debtors’ existing debtor-in-possession financing (as
amended in accordance with paragraph 11 below, the “DIP Facility”) that has not
been waived in accordance with the terms of the DIP Facility without any fees
being paid or payable by any Debtor in connection therewith and (b) evidence, in
form and substance reasonably satisfactory to the Commitment Parties, that all
obligations under the DIP Facility (other than letters of credit issued but
undrawn thereunder that are to remain outstanding on and after the Effective
Date in accordance with the terms set forth in paragraph 13 below) have been
repaid in full, all commitments under the DIP Facility have been terminated and
all liens and security interests related to the DIP Facility have been
terminated or released;
     11. the Debtors having filed a motion seeking approval of an amendment to
the DIP Facility (in the form attached as Exhibit L to the Equity Commitment
Letter as in effect on the date hereof), and entry of an order by the Bankruptcy
Court in the Cases granting such motion prior to the maturity date of the DIP
Facility;
     12. (a) the Debtors and the ABL Facility lenders having entered into the
definitive documentation for the ABL Facility referred to in the Equity
Commitment Letter (the “ABL Facility”), on terms consistent with the term sheet
for such ABL Facility attached to the Equity Commitment Letter as in effect on
the date hereof and otherwise reasonably satisfactory to the Commitment Parties,
(b) no provision of the ABL Facility Commitment Papers or the definitive
documentation for the ABL Facility having been waived, amended, supplemented or
otherwise modified by any party thereto in a manner that



--------------------------------------------------------------------------------



 



6

could reasonably be expected to be adverse in any material respect to the
interests of the Commitment Parties without the consent of the Commitment
Parties, (c) all conditions to borrowing under the ABL Facility having been
satisfied or waived (provided that if such waiver could reasonably be expected
to be adverse in any material respect to the interests of the Commitment
Parties, the Commitment Parties shall have consented to such waiver) on or prior
to the Effective Date, and (d) on the Effective Date (A) there not being any
event or condition which constitutes an event of default, or which upon notice,
lapse of time, or both would become an event of default, under the ABL Facility
and (B) the ABL Facility being in full force and effect;
     13. all letters of credit outstanding under the Prepetition Credit
Agreement (as defined below) or the DIP Facility as of the Effective Date to
remain in place (or to be replaced by equivalent letters of credit) on and after
the Effective Date pursuant to cash collateral or other arrangements by the
Debtors that are in form and substance reasonably satisfactory to the Commitment
Parties;
     14. (a) except to the extent disclosed by IBC in any filing made by IBC
with the Securities and Exchange Commission prior to the date hereof or in
writing to the Commitment Parties on the date hereof, there not occurring or
becoming known to the Commitment Parties any events, developments, conditions or
circumstances (each, an “Event”) that, individually or in the aggregate, have
had or could reasonably be expected to have a material adverse effect on the
business, operations, property, condition (financial or otherwise) or prospects
of IBC and its direct and indirect subsidiaries, taken as a whole (or
Reorganized IBC and its direct and indirect subsidiaries, taken as a whole), and
(b) other than sales of real property relating to the Debtors’ exit from the
bread business in the southern California region, no material assets of the
Debtors having been sold or agreed to be sold from and after the date hereof;
and
     15. the Effective Date and closing of the Transaction having occurred not
later than February 9, 2009.
     The terms of the commitments hereunder and of the Term Loan Facility are
not limited to those set forth herein and in the Term Loan Facility Term Sheet.
Those matters that are not covered by the provisions hereof and of the Term Loan
Facility Term Sheet shall be consistent with the Term Loan Facility Term Sheet
and shall be subject to the approval and agreement of the Commitment Parties and
the Borrowers, it being agreed and understood that there shall be no conditions
precedent to the closing or the initial funding of the Term Loan Facility, or
representations, warranties, covenants or events of default other than those
expressly set forth in this Commitment Letter and the Term Loan Facility Term
Sheet.
     You agree to indemnify and hold harmless the Commitment Parties, each of
their affiliates and each of their and their affiliates’ respective officers,
directors, partners, shareholders, trustees, controlling persons, employees,
agents, advisors, attorneys and representatives (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and related
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or relating to the Transactions, this Commitment Letter or
the transactions contemplated hereby, any use made or proposed to be made with
the proceeds of the Term Loan Facility, or any claim, litigation, investigation
or proceeding relating to any of the foregoing, regardless of whether any
Indemnified Party is a party thereto, and you shall reimburse each Indemnified
Party on demand for all reasonable legal and other expenses incurred by it in
connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including, without limitation, in connection with the enforcement of
the indemnification



--------------------------------------------------------------------------------



 



7

obligations set forth herein), irrespective of whether the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability, or expense is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or any of its affiliates or its or
its affiliates’ respective officers, directors, partners, shareholders,
trustees, controlling persons, employees, agents, advisors, attorneys or
representatives. Without limiting the indemnification provisions set forth in
the Amended and Restated Credit Agreement dated April 24, 2002 (together with
all related collateral documents and letters of credit issued thereunder and as
each may be amended, restated, modified or otherwise supplemented from time to
time, the “Prepetition Credit Agreement”) among IBC, Brands, the lenders from
time to time parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Prepetition Agent”), the indemnification
provisions of this Commitment Letter shall not apply to any claim, damage, loss,
liability, or expense to the extent relating to litigation regarding any matter
relating to the claims or obligations in respect of the Prepetition Credit
Agreement owed by the Debtors to the Prepetition Agent and the lenders party to
the Prepetition Credit Agreement.
     If any Indemnified Party shall receive an indemnification payment in
respect of any claim, damage, loss, liability or expense pursuant to the
preceding paragraph and such claim, damage, loss, liability or expense is found
by a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or any of its affiliates or its or its affiliates’ respective officers,
directors, partners, shareholders, trustees, controlling persons, employees,
agents, advisors, attorneys or representatives, then such Indemnified Party
shall refund the amount received by it in respect of such indemnification in
excess of that amount to which it is entitled under the terms of the preceding
paragraph. In no event, however, shall any Indemnified Party be liable to you or
any of your affiliates on any theory of liability for any special, indirect,
consequential or punitive damages.
     You further agree that, without the prior written consent of the Commitment
Parties, you will not enter into any settlement of any lawsuit, claim or other
proceeding arising out of the Transactions, this Commitment Letter or the
transactions contemplated hereby unless such settlement (i) includes an explicit
and unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties and (ii) does not include a statement as
to or an admission of fault, culpability, or a failure to act by or on behalf of
any Indemnified Party. No Indemnified Party shall be liable to you or any of
your affiliates for any damages arising from the use by unauthorized persons of
any information made available to the Commitment Parties by you or any of your
representatives through electronic, telecommunications or other information
transmission systems that is intercepted by such persons.
     You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein (including without limitation, the Plan) and otherwise. No Commitment
Party will use confidential information obtained from you, any of your
affiliates or any of your representatives, by virtue of the transactions
contemplated hereby or its other relationships with you in connection with the
performance by such Commitment Party of services for other companies, and no
Commitment Party will furnish any such information to other companies. You also
acknowledge that no Commitment Party has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to you, confidential
information obtained from other companies. You further acknowledge that each of
the Commitment Parties may from time to time effect transactions, for its own or
its affiliates’ account or the account of customers, and hold positions in
loans, securities or options on loans or securities of the Borrowers and



--------------------------------------------------------------------------------



 



8

their affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter.
     Each Commitment Party may employ the services of its affiliates in
providing certain services hereunder and, in connection with the provision of
such services, may exchange with such affiliates information concerning you and
the other companies that may be the subject of the transactions contemplated by
this Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.
     Neither this Commitment Letter nor the Fee Letter shall be assignable by
you without the prior written consent of each Commitment Party (and any
purported assignment without such consent shall be null and void). This
Commitment Letter is intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto and the Indemnified Parties. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among us with respect to the Term Loan Facility and set
forth the entire understanding of the parties with respect thereto.
     This Commitment Letter shall be governed by, and construed in accordance
with, the laws of the State of New York. The parties hereto consent to the
nonexclusive jurisdiction and venue of the Bankruptcy Court, and in the event
that the Bankruptcy Court does not have or declines to exercise jurisdiction or
there is reason to believe that it would not have or would decline to exercise
jurisdiction, to the nonexclusive jurisdiction and venue of the state or federal
courts located in the City of New York in the Borough of Manhattan. Subject to
the foregoing, each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (a) any right it may have to a trial by jury in any
legal proceeding related to or arising out of this Commitment Letter, the Fee
Letter or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the
Bankruptcy Court or the state or federal courts located in the City of New York
in the Borough of Manhattan.
     This Commitment Letter and the Commitment Parties’ commitments hereunder
shall terminate at any time upon written notice from the Commitment Parties to
IBC in the event that any of the conditions set forth in this Commitment Letter
becomes incapable of being satisfied (unless such condition has been waived by
the Commitment Parties in their sole discretion); provided, that in the case of
any failure to satisfy paragraph 2, 3(b), 4, 7 or 8 above, the Debtors shall
automatically receive a five (5) day extension of the applicable deadline if the
Debtors failed to satisfy the applicable condition by the deadline stated
therein notwithstanding the Debtors’ reasonable good faith efforts to satisfy
the applicable condition.
     The compensation, reimbursement and indemnification provisions contained
herein and in the Fee Letter and any other provision herein or therein which by
its terms expressly survives the termination of this Commitment Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitment of the Commitment
Parties hereunder, provided that the compensation, reimbursement and
indemnification provisions contained herein shall be superseded by the
provisions of the Credit Documentation (as defined in the Term Loan Facility
Term Sheet) upon the effectiveness thereof.



--------------------------------------------------------------------------------



 



9

     If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to us executed counterparts hereof
and of the Fee Letter not later than 5:00 p.m., New York City time, on
September 12, 2008. This offer will automatically expire at such time if we have
not received such executed counterparts in accordance with the preceding
sentence. Unless extended in writing by the Commitment Parties, the commitments
contained herein shall automatically expire at 5:00 p.m., New York City time, on
February 9, 2009.



--------------------------------------------------------------------------------



 



 

     We are pleased to have been given the opportunity to assist you in
connection with this important financing.

            Very truly yours,

SILVER POINT FINANCE, LLC
      By:   /s/ Michael Gatto       Name:   Michael Gatto        Title:  
Authorized Signatory        MONARCH MASTER FUNDING LTD
      By:   /s/ Michael Weinstock       Name:   Michael Weinstock       
Title:   Director     

[New Money Term Loan Commitment Letter]



--------------------------------------------------------------------------------



 



 

          Accepted and agreed to as of the date first written above by:

INTERSTATE BAKERIES CORPORATION
      By:   /s/ Craig D. Jung       Name:   Craig D. Jung       Title:   Chief
Executive Officer       INTERSTATE BRANDS CORPORATION
      By:   /s/ Craig D. Jung       Name:   Craig D. Jung       Title:   Chief
Executive Officer & President      

[New Money Term Loan Commitment Letter]

 



--------------------------------------------------------------------------------



 



Commitment Letter Exhibit B
INTERSTATE BAKERIES CORPORATION
INTERSTATE BRANDS CORPORATION

Summary of Terms and Conditions for
New Money Term Loan Facility
in the Amount of $339,000,000
     Interstate Bakeries Corporation (“IBC”, as reorganized, “Reorganized IBC”),
Interstate Brands Corporation (“Brands,” as reorganized, “Reorganized Brands”)
and their direct and indirect subsidiaries (collectively, the “Debtors”), each
the subject of a voluntary case (the “Cases”) under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Western District of Missouri (the
“Bankruptcy Court”), will be reorganized pursuant to a proposed plan of
reorganization (the “Plan”) consistent with the Plan Term Sheet (as defined in
the Commitment Letter). Certain distributions to be made under the Plan,
including but not limited to repayment of amounts outstanding under the DIP
Facility, will be financed from borrowings under the $339,000,000 term loan
facility, which amount may be increased (a) in the sole discretion of the
Commitment Parties, as provided in Exhibit J to the Equity Commitment Letter as
in effect on the date of the Commitment Letter and/or to effect the satisfaction
of condition 15(b) set forth in the Equity Commitment Letter as in effect on the
date of the Commitment Letter and (b) in accordance with Annex A hereto (the
“Term Loan Facility”). Set forth below is a summary of the principal terms and
conditions of the Term Loan Facility (and the documentation related thereto)
which would be available upon the Effective Date (defined below). Capitalized
terms used and not otherwise defined herein have the meanings, as applicable,
set forth in (i) the commitment letter to which this summary of terms and
conditions is attached and of which it forms a part (the “Commitment Letter”),
(ii) the Plan Term Sheet, or (iii) the Fee Letter that is executed
contemporaneously with the Commitment Letter.

         
I.
  Parties    
 
       
 
  Borrowers:   Reorganized IBC and Reorganized Brands (the “Borrowers”).
 
       
 
  Guarantors:   Each of the Borrowers’ direct and indirect, existing and future,
wholly owned domestic subsidiaries, subject to exceptions for immaterial
subsidiaries to be agreed (each a “Guarantor” and collectively the “Guarantors,”
and, together with the Borrowers, the “Loan Parties”).
 
       
 
  Lead Arranger and Bookrunner:   Silver Point Finance, LLC (acting individually
or through one or more of its affiliates) (collectively, the “Lead Arranger”).
 
       
 
  Administrative Agent:   Silver Point Finance, LLC (the “Administrative
Agent”).
 
       
 
  Collateral Agent:   A collateral trustee reasonably satisfactory to the
Administrative Agent and the Borrowers.

 



--------------------------------------------------------------------------------



 



         
 
  Lenders:   A syndicate of lenders, including the Commitment Parties, McDonnell
and other financial institutions reasonably acceptable to the Lead Arranger and,
so long as no payment Default or other Event of Default has occurred and is
continuing, the Borrowers (the “Lenders”).
 
       
II.
  Term Loan Facility   A five-year term loan facility (the “Term Loan Facility”)
in an aggregate principal amount equal to $339.0 million (which amount may be
increased(a) in the sole discretion of the Commitment Parties, as provided in
Exhibit J to the Equity Commitment Letter as in effect on the date of the
Commitment Letter and/or to effect the satisfaction of condition 15(b) set forth
in the Equity Commitment Letter as in effect on the date of the Commitment
Letter and (b) in accordance with Annex A hereto) (the loans thereunder, the
“Term Loans”). The principal amount of the Term Loans shall be repayable on the
fifth anniversary of the Effective Date (the “Maturity Date”) on which date the
unpaid balance of the Term Loan Facility and any accrued interest shall be due
and payable in full.
 
       
 
  Availability   The Term Loans shall be made in a single drawing on the
Effective Date.
 
       
 
  Purpose   The proceeds of the Term Loans shall be available (a) to repay any
loans or other amounts outstanding under the DIP Facility, (b) to provide cash
collateral to support letters of credit outstanding under the DIP Facility and
the Prepetition Credit Agreement as of the Effective Date (the “Outstanding
L/Cs”) and renewals and replacements of such Outstanding L/Cs (other than
letters of credit issued under the ABL Facility or any refinancing or
replacement of the ABL Facility), (c) to pay administrative expense claims and
other amounts necessary to consummate the Plan and (d) to fund the ongoing
working capital requirements and general corporate purposes of the Borrowers and
their subsidiaries.
 
       
III.
  Certain Payment
Provisions    
 
       
 
  Fees, Early Termination Fees and Interest Rates   As set forth on Annex A and
in the Fee Letter.
 
       
 
  Optional Prepayments and Commitment Reductions   The Borrowers may, upon prior
written notice, prepay the Term Loans, in whole at any time or in part from time
to time. Any optional prepayments shall be subject to the Early Termination Fees
described in Annex I, including, during the first year after the Effective Date,
the make-whole amount referred to therein for any optional prepayments.
 
       
 
  Mandatory Prepayments   An amount equal to (i) 100% of the net cash proceeds
received by the Borrowers or any of their subsidiaries from the issuance of

2



--------------------------------------------------------------------------------



 



         
 
      indebtedness after the Effective Date, other than customary exceptions for
indebtedness permitted to be incurred under the definitive documentation with
respect to the Term Loan Facility (the “Credit Documentation”), (ii) 100% of the
net cash proceeds received from the sale or other disposition of all or any part
of the assets of the Borrowers or any other Loan Party after the Effective Date
(other than (w) sales of real estate owned in Southern California as of the
Effective Date, (x) sales of inventory in the ordinary course of business,
(y) sales of other assets in the ordinary course of business subject to a cap to
be agreed and (z) other exceptions to be agreed), up to $100.0 million of which
shall be deposited in a segregated cash collateral account, subject to a first
lien control agreement in favor of the Collateral Agent (subject to the proviso
at the end of this sentence) and shall be subject to full withdrawal and
reinvestment rights (so long as no payment Default or bankruptcy Event of
Default then exists) for amounts reinvested within 365 days after receipt in
long term (as determined in accordance with GAAP) assets useful in a permitted
business of the Borrowers or the other Loan Parties, provided that to the extent
such amounts are committed pursuant to a written agreement to be so reinvested
within such 365 day period, such reinvestment period for such amounts shall be
extended for 180 days, (iii) 100% of all casualty and condemnation proceeds
received by the Borrowers or any other Loan Party after the Effective Date,
subject to exceptions to be agreed and full reinvestment rights (so long as no
payment Default or bankruptcy Event of Default then exists) for amounts
reinvested within 365 days after receipt in long term (as determined in
accordance with GAAP) assets useful in a permitted business of the Borrowers or
the other Loan Parties, provided that (A) to the extent such amounts are
committed pursuant to a written agreement to be so reinvested within such
365 day period, such reinvestment period for such amounts shall be extended for
180 days and (B) casualty and condemnation proceeds that exceed $10 million in
the aggregate shall be deposited in a segregated cash collateral account to be
established within a reasonable period after the Effective Date to be agreed,
subject to a first lien control agreement in favor of the Collateral Agent
(subject to the proviso at the end of this sentence), subject to full withdrawal
and reinvestment rights (so long as no payment Default or bankruptcy Event of
Default then exists) and (iv) 100% of any cash collateral (x) held by the letter
of credit issuing bank in support of any Outstanding L/C that is cancelled or
terminated in accordance with its terms, without the need for renewal or
replacement thereof or (y) that is released by the letter of credit issuing bank
upon a reduction in the face amount of any Outstanding L/C, that exceeds
$10,000,000 in the aggregate for clauses (x) and (y) during the term of the Term
Loan Facility (such excess amounts of released cash collateral, the “L/C
Collateral Trigger Amounts”), provided that any L/C Collateral Trigger Amount
shall be held in a segregated cash collateral

3



--------------------------------------------------------------------------------



 



         
 
      account, subject to a first lien control agreement in favor of the
Collateral Agent (subject to the proviso at the end of this sentence) for a
period of 390 days and shall be required to be applied to prepay the Loans if
such L/C Collateral Trigger Amount is not required to support any renewal of, or
replacement for, any Outstanding L/C or any increase in the face amount of any
Outstanding L/C during such 390-day period, in which case such cash collateral
shall be delivered to the letter of credit issuing bank (for the avoidance of
doubt, such cash collateral shall not support letters of credit issued under the
ABL Facility or any refinancing or replacement of the ABL Facility except to the
extent that such facility may be secured by a permitted junior lien thereon);
provided that if the Borrowers are unable to obtain a first lien control
agreement for a cash collateral account as described in clause (ii), (iii) or
(iv) above after using commercially reasonable efforts (which commercially
reasonable efforts shall include initiating discussions and negotiating with the
banks where the blocked accounts under the ABL Facility are to be established to
obtain control agreements on substantially similar terms in favor of the
Collateral Agent) to do so, it shall not be a Default or Event of Default so
long as such funds are held in a segregated securities account in which the
Collateral Agent has a first priority security interest that is perfected by
filing of a UCC-1 financing statement. Application of such mandatory prepayments
shall be as set forth in the Credit Documentation. Mandatory prepayments
pursuant to clauses (ii), (iii) and (iv) above shall be applied without
prepayment penalty. Mandatory prepayments pursuant to clause (i) above shall be
subject to the Early Termination Fees described in Annex I.
 
       
IV.
  Collateral   The obligations of each Loan Party in respect of the Term Loan
Facility shall be secured by (a) a perfected first priority security interest in
substantially all of its assets other than Borrowing Base Assets (defined
below), including equipment, intellectual property, owned real property (subject
to a materiality threshold to be agreed), investment property, the bank or
securities accounts in which the cash collateral supporting Outstanding L/Cs or
renewals or replacements thereof is held (including all cash, securities and
other funds on deposit therein, subject only to the senior lien of the letter of
credit issuing bank and permitted junior liens), intercompany notes, material
leasehold interests acquired after the Effective Date, licenses, permits,
capital stock owned by any Loan Party (limited in the case of foreign
subsidiaries, to 100% of nonvoting capital stock and 65% of the voting capital
stock of first tier foreign subsidiaries) and proceeds of the foregoing
(collectively, the “Term Priority Collateral”) and (b) a perfected second
priority (subject to permitted liens) security interest in the following assets
owned by such Loan Party (the “Borrowing Base Assets”): (i) accounts and other
receivables for goods sold or leased or services rendered whether or not earned

4



--------------------------------------------------------------------------------



 



         
 
      (“Receivables”); (ii) inventory of any kind wherever located
(“Inventory”); (iii) instruments, chattel paper and other contracts evidencing,
or substituted for, any Receivable; (iv) guarantees, letters of credit, security
and other credit enhancements for the Receivables; (v) documents of title for
any Inventory; (vi) claims and causes of action in any way relating to any of
the Receivables or Inventory; (vii) bank accounts into which any proceeds of
Receivables or Inventory are deposited (including all cash and other funds on
deposit therein), except in each case for any bank accounts and any cash or
other funds that constitute identifiable proceeds of Term Priority Collateral;
(viii) books and records relating to any of the foregoing; and
(ix) substitutions, replacements, accessions, products or proceeds (including,
without limitation, insurance proceeds) of any of the foregoing (the Borrowing
Base Assets, together with the Term Priority Collateral, the “Collateral”);
provided, that it shall not be a Default or Event of Default if the Borrowers
are not able to provide a mortgage with respect to a material leasehold interest
acquired after the Effective Date if such mortgage would require third party
consent that the Borrowers are not able to obtain after using commercially
reasonable efforts to do so.
 
       
 
      Notwithstanding anything to the contrary contained herein, (a) the
Collateral shall exclude (i) pledges and security interests prohibited or (to
the extent) limited by law, licenses or agreements (other than prohibitions
overridden by the UCC) and assets subject to capital leases, other financing
leases, project financings or purchase money indebtedness; (ii) leasehold
interests existing on the Effective Date (to the extent that mortgages would be
required); and (iii) assets as to which the Administrative Agent shall
reasonably determine in consultation with the Borrowers that the costs of
obtaining such a security interest are excessive in relation to the value of the
security to be afforded thereby and (b) security interests in (i) motor vehicles
and other assets subject to certificates of title shall not be required to be
perfected unless the Required Lenders so elect while an Event of Default has
occurred and is continuing and (ii) letter-of-credit rights that are not
supporting obligations shall not be required to be perfected by control if the
Borrowers are not able to provide control after using commercially reasonable
efforts to do so. The Loan Parties will be required to use commercially
reasonable efforts to obtain collateral access agreements reasonably
satisfactory to the Administrative Agent with respect to leased locations at
which material Collateral is located to be agreed.
 
       
 
  Intercreditor Agreement:   The lien priority, relative rights and other
creditors’ rights issues in respect of the Collateral will be set forth in one
or more intercreditor agreements on terms and conditions reasonably satisfactory
to the Commitment Parties.

5



--------------------------------------------------------------------------------



 



     
V. Certain Conditions
  The availability of the Term Loan Facility is subject to the satisfaction or
waiver of the conditions set forth in the Commitment Letter and the following
conditions (the date of such satisfaction or waiver of all such conditions and
the initial funding of the Term Loans on the effective date of the Plan, the
“Effective Date”):
 
   
 
  (a) The effective date of the Plan shall have occurred (and all conditions
precedent thereto as set forth in the Plan shall have been satisfied or waived,
provided that if such waiver could reasonably be expected to be adverse in any
material respect to the interests of the Commitment Parties, the Commitment
Parties shall have provided their prior written consent to such waiver).
 
   
 
  (b) As of the Effective Date, the representations and warranties contained in
the Credit Documentation shall be true and correct in all material respects.
 
   
 
  (c) As of the Effective Date, no event shall have occurred and be continuing
or would result from the extension of Term Loans that would constitute a Default
or an Event of Default.
 
   
 
  (d) Each of the Borrowers shall have provided the documentation and other
information to the Commitment Parties that the Commitment Parties are required
to obtain under the Patriot Act.
 
   
 
  (e) Negotiation, execution and delivery of definitive Credit Documentation,
including, without limitation, guarantees, security documents, mortgages,
evidence of insurance, customary opinions, certificates and other closing
documentation and deliveries as the Commitment Parties shall reasonably request
with respect to the Term Loan Facility, in each case, reflecting and consistent
with the terms and conditions set forth herein and in the Commitment Letter, as
applicable, and otherwise in form and substance reasonably satisfactory to the
Commitment Parties.

     
VI. Certain Documentation Matters
  The Credit Documentation shall contain the following representations,
warranties, affirmative and negative covenants, and events of default relating
to the Loan Parties and their subsidiaries (subject to exceptions, materiality
thresholds, baskets, grace periods and carve-outs to be agreed upon):
 
   
Representations and Warranties
  Valid existence, organization, requisite power and authority, good standing,
qualification to do business, compliance with law and regulations (including
terrorism laws and FCPA), power to execute, due authorization, execution and
enforceability of the Credit Documentation (no conflict with organizational

6



--------------------------------------------------------------------------------



 



     
 
  documents, material agreements or material applicable law), capital stock and
ownership of the subsidiaries, necessary consents obtained, binding obligation,
accuracy of financial statements, projections, payment of taxes, accuracy in all
material respects of disclosure taken as a whole, solvency of the Loan Parties
on a consolidated basis on the Effective Date, absence of material litigation,
compliance with margin regulations, no defaults (other than in respect of
indebtedness), schedule of collective bargaining agreements in effect on the
Effective Date, perfected security interest in collateral upon Effective Date,
inapplicability of Investment Company Act, insurance, labor matters, ERISA and
employee benefit plans, permits and licenses, environmental matters, ownership
of real and personal property, intellectual property, and Regulation H.
 
   
Affirmative Covenants
  Delivery of quarterly financial statements and compliance certificates within
45 days after the end of each fiscal quarter; annual audited financial
statements for fiscal year ending May 2009 to be provided on or before the date
that is 365 days after the end of fiscal year ending May 2009, and thereafter,
annual audited financial statements to be delivered within 270 days of fiscal
year end; delivery of monthly financial data generated by the Borrowers’
internal accounting systems for use by senior and financial management of the
Borrowers within 45 days after the end of each fiscal month; delivery of
compliance certificates; delivery of an annual budget within 90 days after the
beginning of each fiscal year; delivery of all reports provided under the ABL
Facility; delivery of copies of amendments, modifications and waivers to,
notices of default under, and certain other information and reports delivered
under, the ABL Facility and other indebtedness secured by senior and
subordinated liens on the Collateral; written notices with respect to known
defaults, ERISA events, material environmental matters and material litigation;
written notices of termination, material amendment or entry into collective
bargaining agreements; written notice of any change in any Loan Party’s
corporate name, identity, corporate structure or federal taxpayer identification
number; written notice of knowledge of (a) any lien against any material portion
of the Collateral (other than permitted liens) and (b) any loss, damage or
destruction of any material portion of the Collateral; delivery of all periodic
reports, proxy statements and registration statements publicly filed with the
Securities and Exchange Commission (notice of EDGAR filing shall be sufficient
for delivery of applicable reports); preservation of corporate existence,
compliance with material applicable laws and regulations (including
environmental laws and regulations); payment of taxes and other obligations
(other than indebtedness); maintenance of properties, permits and customary
insurance; access to books and records and inspection rights for the
Administrative Agent (and Lenders during an Event of Default); further
assurances (including delivery of information requested by a Lender to

7



--------------------------------------------------------------------------------



 



     
 
  comply with the Patriot Act and provision of additional collateral and
guaranties consistent with the paragraph above entitled “Collateral”).
 
   
 
  The Borrowers shall use commercially reasonable efforts to obtain, within 365
days following the Effective Date, interest rate protection agreements on terms
reasonably satisfactory to the Borrowers in effect for the three years following
the Effective Date covering a notional amount that results in at least 50% of
the aggregate principal amount of the Borrowers’ consolidated long-term
indebtedness (other than the ABL Facility) being effectively subject to a fixed
rate or maximum interest rate.
 
   
Negative Covenants
  Limitations on indebtedness (including guaranties and speculative hedging
transactions), liens, negative pledge clauses, investments (including loans),
asset dispositions, restricted junior payments in respect of capital stock
(including dividends, redemptions and repurchases), prepayments, redemptions or
repurchases of subordinated or junior indebtedness (in right of payment or lien
priority) (for the avoidance of doubt, subject to the provisions of the
Intercreditor Agreement with regard to Term Priority Collateral and the proceeds
thereof, there shall be no limitation on prepayments of indebtedness under the
ABL Facility), fundamental changes (including mergers, consolidations,
disposition of assets or acquisitions), changes in nature of business, sales and
lease backs, transactions with shareholders and affiliates, third party
restrictions on subsidiary distributions, amendments or waivers with respect to
subordinated indebtedness, the ABL Facility and other indebtedness secured by
senior and subordinated liens on the Collateral and organizational documents (in
each case in a manner that is adverse in any material respect to the Lenders),
changes in fiscal year, compliance with margin regulations and issuance of
disqualified capital stock.
 
   
 
  The negative covenants will permit, among other things, (i) payment of
management fees (which will accrue from the Effective Date and may be payable
quarterly in advance) in an amount of up to $1,000,000 per quarter, provided no
payment Default or other Event of Default has occurred and is continuing (but
which may accrue and be payable when such Default or Event of Default is cured),
and payments of out-of-pocket expenses incurred by Ripplewood Holdings L.L.C. or
its affiliates in connection with the provision of such management services,
(ii) payment of financial advisory fees and reasonable out-of-pocket expenses
relating to acquisitions in amounts to be agreed, provided no Default or Event
of Default has occurred and is continuing, (iii) repurchases of equity
securities from employees up to an amount to be agreed, (iv) payment of amounts
to be agreed to IBC Investors I, LLC necessary to pay taxes or tax
distributions, operating expenses and other specified obligations

8



--------------------------------------------------------------------------------



 



     
 
  to be agreed, provided no payment Default or other Event of Default has
occurred and is continuing, and (v) making of restricted payments, investments
and prepayments of subordinated debt in each case with the proceeds of equity
issuances by, or capital contributions to, Reorganized IBC, which proceeds have
not been previously so applied or applied to an equity cure and provided that no
payment Default or other Event of Default has occurred and is continuing.
 
   
Financial Covenants
  To but excluding the last day of the first full fiscal quarter ending after
the third anniversary of the Effective Date, incurrence covenants tested to the
extent of incurrence of additional indebtedness (with carve outs to allow for
(i) loans borrowed and letters of credit issued pursuant to the ABL Facility,
and any refinancing or replacement thereof, in an aggregate amount not to exceed
the inventory and receivables borrowing base (before application of advance
rates or blocks) in effect from time to time, (ii) any refinancings, renewals or
replacements of the Outstanding L/Cs and (iii) other additional exceptions to be
agreed). Commencing with the end of the first full fiscal quarter after the
third anniversary of the Effective Date, maximum secured debt (excluding the New
Convertible Debt (as defined in the Equity Commitment Letter)) to EBITDA ratio
(to be tested quarterly on a consolidated basis) and, commencing with the end of
the first full fiscal year after the third anniversary of the Effective Date,
maximum capital expenditures, financial covenants shall apply, in each case,
tested at a cushion of 20% to IBC’s five-year business plan (as determined by
IBC Investors I, LLC and subject to review and agreement by the Commitment
Parties) from the end of the first full fiscal quarter after the third
anniversary of the Effective Date through the fourth anniversary of the
Effective Date and, thereafter tested at cushion of 15% to IBC’s five-year
business plan.
 
   
 
  For purposes of determining compliance with the financial covenants, if equity
contributions are made to Reorganized IBC during a fiscal quarter or on or prior
to the date that is 20 days after the date financial statements are required to
be delivered for such fiscal period, the proceeds of which are promptly applied
to prepay loans under the Term Loan Facility, then such prepayment of
indebtedness shall be deemed to have occurred prior to the end of such fiscal
period. In addition, equity contributions made to Reorganized IBC during a
fiscal quarter or on or prior to the day that is 20 days after the day on which
financial statements are required to be delivered for such fiscal quarter will,
at the request of the Borrowers, be included in the calculation of consolidated
EBITDA for the purposes of determining compliance with financial covenants at
the end of such fiscal quarter and applicable subsequent periods (any such
equity contribution so included in the calculation of consolidated EBITDA, a
“Specified Equity Contribution”), provided that (a) the amount of any Specified

9



--------------------------------------------------------------------------------



 



     
 
  Equity Contribution shall not be greater than the amount required to cause the
Borrowers to be in compliance with the financial covenants, (b) Specified Equity
Contributions shall be disregarded for purposes of determining availability
under baskets dependent on equity issuances or contributions, (c) a Specified
Equity Contribution may be made with respect to only one fiscal quarter in each
four fiscal quarter period and (d) any prepayment of indebtedness made with a
Specified Equity Contribution shall be disregarded for purposes of compliance
with the financial covenants at any time such Specified Equity Contribution is
included in the calculation of consolidated EBITDA.
 
   
Events of Default
  Nonpayment of principal when due; nonpayment of interest, fees or other
amounts after a grace period of 30 days; material inaccuracy of a representation
or warranty when made; violation of financial covenants, negative covenants and
the following affirmative covenants: use of proceeds, delivery of notices of
known defaults and maintenance of existence of the Loan Parties; violation of
other affirmative covenants after grace period of 30 days after notice thereof
from the Administrative Agent (provided that if the Borrowers shall fail to
provide notice of a known default, the 30 day grace period with respect to the
underlying default shall commence upon the earlier to occur of a responsible
officer of any Borrower obtaining knowledge of such underlying default and
notice thereof from the Administrative Agent); cross default to material
indebtedness; bankruptcy events; certain ERISA events (with exceptions to be
agreed); material unsatisfied and unstayed judgments (in excess of insurance);
actual or asserted invalidity of any guarantee or any material provision of any
intercreditor agreement, or security document with respect to a material portion
of the Collateral (in each case, other than by reason of the action or inaction
of the Administrative Agent or the Lenders); and a change of control (the
definition of which is to be agreed upon).

10



--------------------------------------------------------------------------------



 



     
Requisite Lenders
  Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding more than 50% of the aggregate principal amount
of the Term Loans (the “Required Lenders”), except that (a) the consent of each
Lender directly affected thereby shall be required with respect to
(i) reductions in the amount or extensions of the final maturity of any Term
Loan, (ii) reductions in the stated rate of interest or any fee or extensions of
any due date thereof and (iii) increases in the amount or extensions of the
expiry date of any Lender’s commitment; (b) the consent of 100% of the Lenders
shall be required with respect to (i) reductions of any of the voting
percentages, changes to pro rata sharing provisions or changes to application of
repayments or prepayments (it being understood that waivers of mandatory
prepayments shall be permitted with the consent of the Required Lenders) and
(ii) releases of all or substantially all of the Guarantors or all or
substantially all of the Collateral; and (c) the consent of the Administrative
Agent and the Collateral Agent, as applicable, for changes to the agency
provisions.
 
   
 
  The Credit Documentation will include customary provisions for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
Lenders holding more than 50% of the aggregate principal amount of the Term
Loans shall have consented thereto.
 
   
Assignments and Participations
  Lenders will be permitted to make assignments in a minimum amount of $1
million (unless such assignment is of a Lender’s entire interest in the Term
Loan Facility) to other financial institutions acceptable to the Administrative
Agent and, so long as no payment Default or other Event of Default has occurred
and is continuing, the Borrowers, which acceptances shall not be unreasonably
withheld or delayed; provided however, that the approval of the Administrative
Agent and the Borrowers shall not be required in connection with assignments to
other Lenders (or to affiliates or approved funds of Lenders). Each Lender shall
be permitted to grant participations in its rights and obligations under the
Term Loan Facility, or any part thereof, to any person or entity without the
consent of the Administrative Agent or the Loan Parties. Participants shall have
the same benefits as the Lenders with respect to yield protection and increased
cost provisions (except a participant shall not be entitled to any greater
amount than the relevant Lender would have received if no participation had been
sold). Voting rights of participants shall be limited to certain matters with
respect to which the affirmative vote of all Lenders would be required as
described under “Requisite Lenders” above. Pledges of Term Loans in accordance
with applicable law shall be permitted without restriction. Promissory notes
shall be issued under the Term Loan Facility

11



--------------------------------------------------------------------------------



 



     
 
  only upon request.
 
   
Expenses and Indemnification
  The Borrowers shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent and the Commitment Parties associated with the syndication
of the Term Loan Facility and the preparation, negotiation, execution, delivery
and administration of the Credit Documentation and any amendment or waiver with
respect thereto (including, without limitation, the reasonable fees,
disbursements and other charges of a single counsel for the Administrative Agent
and the Commitment Parties, plus, if necessary, one local counsel in each
applicable jurisdiction, except in the case of an actual or reasonably likely
conflict of interest), (ii) all reasonable out-of-pocket expenses of McDonnell
associated with the syndication of the Term Loan Facility and the preparation,
negotiation, execution and delivery of the Credit Documentation (including,
without limitation, the reasonable fees, disbursements and other charges of a
single counsel for McDonnell), provided that the aggregate amount of expenses of
McDonnell required to be reimbursed under the Fee Letter and this clause
(ii) shall not exceed $100,000, (iii) reasonable out-of-pocket expenses of
having the Term Loans rated by one or more rating agencies in an aggregate
amount of up to $25,000, and (iv) all out-of-pocket expenses of the
Administrative Agent and the Lenders (including, without limitation, the fees,
disbursements and other charges of a single counsel for the Administrative Agent
and the Lenders, plus, if necessary, one local counsel in each applicable
jurisdiction, except in the case of an actual or reasonably likely conflict of
interest) in connection with the enforcement of the Credit Documentation.
 
   
 
  The Administrative Agent and the Lenders (and their affiliates and their
respective officers, directors, employees, advisors and agents) will be
indemnified and held harmless against, any loss, liability or related reasonable
out-of-pocket cost or expense (including, without limitation, reasonable fees
and disbursements of counsel), in each case arising out of or in connection with
or relating to the financing contemplated hereby or the use or the proposed use
of proceeds thereof (except to the extent resulting from the gross negligence or
willful misconduct of the indemnified party or any of its affiliates or its or
any of its affiliates’ officers, directors, employees, advisors or agents).
 
   
 
  If any indemnified party shall receive an indemnification payment in respect
of any loss, liability, cost or expense pursuant to the preceding paragraph and
such loss, liability, cost or expense is found by a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnified party or any of its
affiliates or any of its or its affiliates’ respective officers, directors,
employees, advisors or agents, then such indemnified party shall refund the
amount received by it in respect of such

12



--------------------------------------------------------------------------------



 



     
 
  indemnification in excess of that amount to which it is entitled under the
terms of the preceding paragraph
 
   
Yield Protection, Taxes and Other Deductions
  The Credit Documentation shall contain customary provisions (i) protecting the
Lenders against increased costs or loss of yield resulting from the
unavailability of LIBOR and changes in reserve, tax, capital adequacy and other
requirements of law and from changes in withholding taxes or imposition of or
changes in other taxes (subject in each case to a 180 day limit on claims and a
right of the Borrowers to replace any Lender making such a claim) and (ii)
indemnifying the Lenders for breakage costs (excluding lost profits) in
connection with, among other things, prepayment of a LIBOR Rate borrowing other
than on the last day of an interest period. All payments are to be free and
clear of any present or future taxes, withholdings or other deductions
whatsoever unless withholding taxes arise under current law to a non-US Lender.
 
   
Governing Law and Forum
  State of New York.

13



--------------------------------------------------------------------------------



 



Annex A
Interest and Certain Fees

     
Interest Rate Options
  Borrowers may elect that the Term Loans comprising each borrowing bear
interest at a rate per annum equal to:
 
   
 
  (i) the Base Rate plus the Applicable Margin; or
 
   
 
  (ii) the LIBOR Rate plus the Applicable Margin.
 
   
 
  As used herein:
 
   
 
  The “Base Rate” means the higher of (i) the prime lending rate as publicly
announced from time to time by JPMorgan Chase Bank, N.A. (the “Prime Rate”), and
(ii) the federal funds effective rate from time to time plus 0.50%.
 
   
 
  The “LIBOR Rate” means the rate per annum at which dollar deposits are offered
to major banks in the London interbank market for the relevant interest period
as published by the British Banker’s Association, and currently appears on
Reuters Screen LIBOR01 Page, as of 11:00 a.m. (London time) two business days
prior to the first day of such interest period, adjusted by the reserve
percentage prescribed by governmental authorities. The LIBOR Rate shall be
available for interest periods of 1, 2 or 3 (or, if available to all Lenders, 6)
months. For purposes of Term Loan Facility, LIBOR shall not be less than 2.70%.
 
   
 
  “Applicable Margin” means 7.25% in the case of Base Rate Loans under the Term
Loan Facility and 8.25% in the case of LIBOR Rate Loans under the Term Loan
Facility.
 
   
Interest Payments
  In the case of Term Loans bearing interest based upon the Base Rate (“Base
Rate Loans”), quarterly in arrears and (a) payable in cash or (b) at the
Borrowers’ election, (i) payable in cash in an amount equal to the Cash Amount
(as defined below) with (ii) an amount equal to the Capitalization Amount (as
defined below) capitalized as principal.
 
   
 
  In the case of Term Loans bearing interest based upon the LIBOR Rate (“LIBOR
Rate Loans”), on the last day of each relevant interest period but in any event
at least quarterly, and (a) payable in cash or (b) at the Borrowers’ election,
(i) payable in cash in an amount equal to the Cash Amount with (ii) an amount
equal to the

 



--------------------------------------------------------------------------------



 



     
 
  Capitalization Amount capitalized as principal.
 
   
 
  For purposes hereof, “Capitalization Amount” means, with respect to any
interest payment, the product obtained by multiplying (a) the amount of the
interest payment due on the relevant interest payment date by (b) the
Capitalization Percentage for such interest payment date. “Capitalization
Percentage” means, with respect to any interest payment date, (x) if the
aggregate principal amount of Term Loans outstanding on the applicable interest
payment date is greater than $320,000,000, a fraction (1) the numerator of which
is the amount by which the aggregate principal amount of Term Loans then
outstanding exceeds $320,000,000 and (2) the denominator of which is the
aggregate principal amount of Term Loans then outstanding or (y) if the
aggregate principal amount of Term Loans outstanding on the applicable interest
payment date is less than or equal to $320,000,000, zero. The “Cash Amount”
means, with respect to any interest payment, the difference equal to (A) the
amount of the interest payment due on the relevant interest payment date minus
(B) the Capitalization Amount.
 
   
Default Rate
  At any time when a payment Event of Default or a bankruptcy Event of Default
has occurred and is continuing, all amounts outstanding under the Term Loan
Facility shall bear interest at 2.0% above the rate otherwise applicable thereto
payable in cash. To the extent that the Required Lenders so request upon the
occurrence and during the continuance of an Event of Default, Loans may not be
continued as or converted to LIBOR Rate Loans.
 
   
Rate and Fee Basis
  All per annum rates shall be calculated on the basis of a year of 360 days or,
in the case of Base Rate Loans, 365/366 days, and the actual number of days
elapsed.

 



--------------------------------------------------------------------------------



 



     
Early Termination Fees
  All optional prepayments and the mandatory prepayment described in clause
(i) of Section III herein of the Term Loans shall, in addition to the principal
being prepaid, include the payment of (a) the make-whole amount (to be defined)
for any prepayments made prior to the first anniversary of the Effective Date
and (b) the product of all Term Loans repaid multiplied by (i) 3.0% for all such
prepayments made on or after the first anniversary of the Effective Date and
prior to the second anniversary of the Effective Date; (ii) 2.0% for all such
prepayments made on or after the second anniversary of the Effective Date and
prior to the third anniversary of the Effective Date; and (iii) 1.0% for all
such prepayments made on or after the third anniversary of the Effective Date
and prior to the fourth anniversary of the Effective Date.
 
   
Backstop Fee
  $16,800,000, payable in accordance with the terms of the Fee Letter.
 
   
Incremental Facility Fee
  If the aggregate principal amount of Term Loans funded on the Effective Date
exceeds $336,000,000, the Lenders shall be entitled to an incremental facility
fee equal to 5.00% of the amount of such excess, which amount shall be added to
the aggregate outstanding principal amount of the Loans on the Effective Date,
but shall not be required to be funded by the Lenders.
 
   
Equity of Reorganized IBC
  On the Effective Date, each Lender shall receive its pro rata share of
(i) 4,420,000 shares of new common stock of Reorganized IBC (the terms of which
shall be consistent with the Plan Term Sheet and otherwise reasonably
satisfactory to the Commitment Parties) and (ii) the Series B Warrants and
Series C Warrants issued by Reorganized IBC (the terms of which shall be
consistent with Exhibit D to the Equity Commitment Letter as in effect on the
date of the Commitment Letter and otherwise reasonably satisfactory to the
Commitment Parties). Each Lender may assign its right to receive such common
stock and/or warrants on the Effective Date to an affiliate of such Lender whose
identity has been disclosed to IBC Investors I, LLC in writing prior to the date
of the Equity Commitment Letter or to any other affiliate of such Lender
reasonably acceptable to IBC Investors I, LLC.

 